NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
TURNER CONSTRUCTION CO., INC.,
Plaintiff~Appellee,
V.
UNITED STATES, ‘
Defendant-Appellcmt,
and
MCCARTHYIHUNT, JV,
Defendant,
and 1
B.L. HARBERT-BRASFIELD & GORRIE, JV,
Defendan,t-Appellan.t.
2010-5146, ~5158
Appea1s from the United States C0urt of Federa1
C1aimS in case n0. 10-CV-195, Seni0r Judge B0hdan A.
Fu1;ey.
Bef0re DYK, Circu,it Judge.
0 R D E R
Up0n review of the fi1e, we determine that oral argu-
ment in this appeal should be expedited '---

TURNER CONSTRUCTION V. US 2
Accordingly,
IT IS ORDERED THATZ
¢
1_1) The appellantS' opening briefs are due Dece1nber
1'7, 2010.
(2) The appellees' opening brief is due January 28,
2011.
(3) The reply briefs and the joint appendix are due no
later than February 7, 2011.
u
¢
1_4) N0 further extensions will be granted Briefs
sh0 ld be served in an expedited manner. _
(5) This appeal will be placed on the April-»201-1 oral
argument calendar. `
FoR THE C0URT
DEC 03 2010
/s/ J an H0rbaly
Date J an Horbaly
Clerk
cci Laurence Schor, Esq.
Scott M. lVIcCaleb, Esq. F“_ED
A““F V°h“’ ES‘1» "31?2‘é'§B§’§A?”¢§F@%‘n*iF°“
S8 DEC 03 2010
.lAN HORBAL¥
CLER~K
=\~..